39 F.3d 1178
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jimmy Lawrence NANCE, Plaintiff Appellant,v.Wayne PIKE, Sheriff, County of Wythe, Virginia;  Sheriff'sDepartment, Wythe County;  Wythe County, Virginia;Unnamed Deputies, Defendants Appellees.
No. 94-6812.
United States Court of Appeals, Fourth Circuit.
Submitted September 26, 1994.Decided October 27, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Glen E. Conrad, Magistrate Judge.  (CA-94-149-R)
Jimmy Lawrence Nance, Appellant Pro Se.
William Fain Rutherford, Jr., Elizabeth Kay Dillon and Kevin Scott Blair, Woods, Rogers & Hazelgrove, Roanoke, VA, for Appellees.
W.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals the denial of his motions to compel discovery in his 42 U.S.C. Sec. 1983 (1988) action.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED